DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In reference to independent claim 1, the prior art does not disclose or teach a gas engine heat pump comprising: an engine which burns a mixed air of air and fuel; a first exhaust flow path which is connected to the engine so that exhaust gas discharged from the engine passes through and is discharged to the outside; a turbo charger comprising: a first compressor which compresses the mixed air and supplies to the engine, and a first turbine which is installed in the first exhaust flow path and receives the exhaust gas passing through the first exhaust flow path to drive the first compressor; a supercharger which is installed in the first exhaust flow path between the engine and the first turbine, and receives and compresses the exhaust gas passing through the first exhaust flow path to supply to the first turbine; a second exhaust flow path which is branched from the first exhaust flow path between the engine and the supercharger, and converges to the first exhaust flow path between the supercharger and the first turbine; a first valve which is installed to be opened and closed in the second exhaust flow path; a third exhaust flow path which is branched from the first exhaust flow path between the supercharger and the first turbine, and converges to the first exhaust flow path in downstream of the first turbine; a second valve which is installed to be opened and closed in the third exhaust flow path; and a controller which controls operations of the first valve, the second valve, and the supercharger according to load of the engine (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799